DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on June 08, 2020 for application number 16/895,194. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2020 and 10/08/2021 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Disposition of Claims
Claims 1-20 are pending in this application.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (McKelroy – US 2008/0006148 A1).

With regard to claim 1, McKelroy (Figs. 1 and 4-5) disclose:
An apparatus (crosshead and connecting rod assembly 10 for a plunger pump 12: Fig. 1) comprising:
a crosshead assembly (10) for a reciprocating pump (12), 
wherein the crosshead assembly (10) comprises: 
a crosshead (26: Figs. 4-5); 
a connecting rod (24: Figs. 4-5) configured to connect with a crankshaft (20: Fig. 1; [0019]) of the reciprocating pump (12); and
trunnions (50, 50: Fig. 5; [0022, 0024]) detachably connected with the connecting rod (24) and facilitating pivotable connection of the connecting rod (24) and the crosshead (26).

With regard to claim 2, McKelroy disclose the apparatus according to claim 1, and further on McKelroy also discloses:
wherein the trunnions (50, 50: Fig. 5; [0022, 0024]) pivotably engage at least a portion of the crosshead (26) to pivotably connect the connecting rod (24) with the crosshead (26).

With regard to claim 9, McKelroy disclose the apparatus according to claim 1, and further on McKelroy also discloses:
wherein: 
each trunnion (50, 50: Fig. 5; [0022, 0024]) comprises an outer curved surface (semi-cylindrical recess 54) pivotably engaging the crosshead (26) (Fig. 5 shows each trunnion 50 housing the connecting rod 24 end with the crosshead 26 at each outer side surface); 
the crosshead (26) comprises 
an inner curved surface (semi-cylindrical socket 44: Figs. 4-5; [0021]) pivotably engaging an end of the connecting rod (24): and 
the inner curved surface (44) and the outer curved surface comprise substantially equal diameters (Fig. 5 shows surface 44 engaging with recess 54 to form a complete circle to enclose the connecting rod 24 end with the crosshead 26. Each one 44, 54 are half circles with same diameters).

With regard to claim 10, McKelroy disclose the apparatus according to claim 1, and further on McKelroy also discloses:
wherein the crosshead (26) is an integrally-formed, single-piece member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over (McKelroy – US 2008/0006148 A1), in view of (BRUNET – US 2012/0234539 A1).

With regard to claim 3, McKelroy disclose the apparatus according to claim 1, and further on McKelroy also discloses:
wherein the connecting rod (24) comprises 
a first surface at a first end of the connecting rod (24) and 
a second surface at a second end of the connecting rod (24).

But McKelroy does not explicitly and/or specifically meet the following limitations: 
(A) a fluid passage extends through the connecting rod between the first and second surfaces

However, regarding limitation (A) above, BRUNET (Figs. 1-1A and 4) discloses a similar crosshead (13) and connecting rod (16) assembly for positive displacement pump (10). Said crosshead (13) and connecting rod (16) assembly have a lubricant manifold comprising a first fluid pathway therein, a housing comprising a second fluid pathway therein, wherein the second fluid pathway is in fluid communication with the first fluid pathway, at least one crosshead slide arranged within the housing, wherein the crosshead slide comprises a third fluid pathway, and wherein the third fluid pathway is in fluid communication with the second fluid pathway; a crosshead configured to reciprocate within the at least one crosshead slide, wherein the crosshead comprises a fourth fluid pathway therein, wherein the fourth BRUNET [0007, 0041-0047]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of McKelroy incorporating fluid passages within the crosshead and connecting rod assembly as taught by BRUNET to reduce friction, reduce friction-related heat, remove particulate matter, and, thereby, improve the life and/or minimize failure of such apparatus or one or more of its components (BRUNET [0006]).

With regard to claim 4, McKelroy in view of BRUNET disclose the apparatus according to claim 3, and further on McKelroy in view of BRUNET also discloses:
wherein the first end of the connecting rod pivotably engages the crosshead, and 
wherein the fluid passage comprises:
a first bore extending through the first end perpendicularly with respect to the connecting rod; 
a second bore extending between the first bore and the first surface; and 
a third bore extending between the first bore and the second surface (One skill in the art would arrive at the claimed limitation when incorporating BRUNET into McKelroy).

With regard to claim 5, McKelroy disclose the apparatus according to claim 1, and further on McKelroy also discloses:
wherein: 
a first end of the connecting rod (24) comprises an outer surface; 
the first end pivotably engages the crosshead (26);  
the trunnions (50, 50) pivotably engage at least a portion of the crosshead (26) to pivotably connect the connecting rod (24) with the crosshead (26).

But McKelroy does not explicitly and/or specifically meet the following limitations: 
(A) a fluid passage extending through the connecting rod comprises: a first bore extending through the first end perpendicularly with respect to the connecting rod; and a second bore extending between the first bore and the outer surface and each trunnion closes an opposing side of the first bore to form a fluid chamber

However, regarding limitation (A) above, BRUNET (Figs. 1-1A and 4) discloses a similar crosshead (13) and connecting rod (16) assembly for positive displacement pump (10). Said crosshead (13) and connecting rod (16) assembly have a lubricant manifold comprising a first fluid pathway therein, a housing comprising a second fluid pathway therein, wherein the second fluid pathway is in fluid communication with the first fluid pathway, at least one crosshead slide arranged within the housing, wherein the crosshead slide comprises a third fluid pathway, and wherein the third fluid pathway is in fluid communication with the second fluid pathway; a crosshead configured to reciprocate within the at least one crosshead slide, wherein the crosshead comprises a fourth fluid pathway therein, wherein the fourth fluid pathway is in fluid communication with the third fluid pathway, wherein the crosshead comprises a BRUNET [0007, 0041-0047]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of McKelroy incorporating fluid passages within the crosshead and connecting rod assembly as taught by BRUNET to reduce friction, reduce friction-related heat, remove particulate matter, and, thereby, improve the life and/or minimize failure of such apparatus or one or more of its components (BRUNET [0006]).

With regard to claim 6, McKelroy in view of BRUNET disclose the apparatus according to claim 5, and further on McKelroy in view of BRUNET also discloses:
wherein each trunnion comprises a plurality of third bores extending between the fluid chamber and an outer surface of each trunnion (One skill in the art would arrive at the claimed limitation when incorporating BRUNET into McKelroy).

With regard to claim 7, McKelroy in view of BRUNET disclose the apparatus according to claim 5, and further on McKelroy in view of BRUNET also discloses:
wherein the crosshead assembly further comprises 
a bushing comprising a C-bushing portion and two ring bushing portions, 
wherein the C-bushing portion is disposed between the outer surface of the connecting rod and an inner surface of the crosshead, and 
wherein each ring bushing portion is disposed between the inner surface of the crosshead and an outer surface of a corresponding trunnion (One skill in the art would arrive at the claimed limitation when incorporating BRUNET into McKelroy).

With regard to claim 8, McKelroy in view of BRUNET disclose the apparatus according to claim 7, and further on McKelroy in view of BRUNET also discloses:
wherein the bushing comprises a plurality of third bores extending between an inner surface of the bushing and an outer surface of the bushing (One skill in the art would arrive at the claimed limitation when incorporating BRUNET into McKelroy).

With regard to claim 11, McKelroy disclose the apparatus according to claim 1, and further on McKelroy also discloses:
wherein the crosshead comprises: 
an inner curved surface engaging an end of the connecting rod; and 
a front surface opposite the inner curved surface.

But McKelroy does not explicitly and/or specifically meet the following limitations: 
(A) wherein the front surface comprises a channel to direct flow of lubricant from the front surface to a side of the crosshead while the crosshead reciprocates during pumping operations

regarding limitation (A) above, BRUNET (Figs. 1-1A and 4) discloses a similar crosshead (13) and connecting rod (16) assembly for positive displacement pump (10). Said crosshead (13) and connecting rod (16) assembly have a lubricant manifold comprising a first fluid pathway therein, a housing comprising a second fluid pathway therein, wherein the second fluid pathway is in fluid communication with the first fluid pathway, at least one crosshead slide arranged within the housing, wherein the crosshead slide comprises a third fluid pathway, and wherein the third fluid pathway is in fluid communication with the second fluid pathway; a crosshead configured to reciprocate within the at least one crosshead slide, wherein the crosshead comprises a fourth fluid pathway therein, wherein the fourth fluid pathway is in fluid communication with the third fluid pathway, wherein the crosshead comprises a wrist-pin having a fifth fluid pathway therein, and wherein the fifth fluid pathway is in fluid communication with the fourth fluid pathway, a crankshaft contained within the housing, and a connecting rod disposed between the crosshead and the crankshaft and connected thereto, wherein the connecting rod comprises a sixth fluid pathway therein, wherein the sixth fluid pathway is displaced from a centerline of the connecting rod, wherein the sixth fluid pathway is in fluid communication with the fifth fluid pathway, and wherein the crankshaft end of the connecting rod comprises a seventh fluid pathway in fluid communication with the sixth fluid pathway (BRUNET [0007, 0041-0047]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of McKelroy incorporating fluid passages within the crosshead and connecting rod assembly as taught by BRUNET to reduce friction, reduce friction-related heat, remove particulate matter, and, thereby, improve the life and/or minimize failure of such apparatus or one or more of its components (BRUNET [0006]).

With regard to claim 12, McKelroy in view of BRUNET disclose the apparatus according to claim 11, and further on McKelroy in view of BRUNET also discloses:
wherein the front surface extends diagonally with respect to a longitudinal axis of the connecting rod (One skill in the art would arrive at the claimed limitation when incorporating BRUNET into McKelroy).

With regard to claim 13, McKelroy disclose the apparatus according to claim 1, and further on McKelroy also discloses:
wherein: 
the connecting rod (24) comprises 
a first surface at a first end of the connecting rod (24) and a second surface at a second end of the connecting rod (24).

But McKelroy does not explicitly and/or specifically meet the following limitations: 
(A) a first fluid passage extends through the connecting rod between the first and second surfaces; a second fluid passage extends through the crosshead; and the first and second fluid passages are connected

However, regarding limitation (A) above, BRUNET (Figs. 1-1A and 4) discloses a similar crosshead (13) and connecting rod (16) assembly for positive displacement pump (10). Said crosshead (13) and connecting rod (16) assembly have a lubricant manifold comprising a first fluid pathway therein, a housing comprising a second fluid pathway therein, wherein the second fluid pathway is in fluid communication with the first fluid pathway, at least one crosshead slide arranged within the housing, wherein the crosshead slide comprises a third fluid pathway, and wherein the third fluid pathway is in fluid BRUNET [0007, 0041-0047]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of McKelroy incorporating fluid passages within the crosshead and connecting rod assembly as taught by BRUNET to reduce friction, reduce friction-related heat, remove particulate matter, and, thereby, improve the life and/or minimize failure of such apparatus or one or more of its components (BRUNET [0006]).

With regard to claim 14, McKelroy in view of BRUNET disclose the apparatus according to claim 13, and further on McKelroy in view of BRUNET also discloses:
wherein the crosshead further comprises: 
an outer surface slidably engaging a housing of the reciprocating pump; and 
an inner surface engaging an end of the connecting rod, 
wherein the second fluid passage extends between the inner surface and the outer surface of the crosshead (One skill in the art would arrive at the claimed limitation when incorporating BRUNET into McKelroy).

With regard to claim 15, McKelroy in view of BRUNET disclose the apparatus according to claim 13, and further on McKelroy in view of BRUNET also discloses:
wherein the crosshead assembly further comprises 
a bushing between an end of the connecting rod and an inner surface of the crosshead, 
wherein the bushing comprises 
a plurality of bores extending between an inner surface of the bushing and an outer surface of the bushing, and
wherein the bores fluidly connect the first fluid passage and the second fluid passage (One skill in the art would arrive at the claimed limitation when incorporating BRUNET into McKelroy).

With regard to claim 16, McKelroy in view of BRUNET disclose the apparatus according to claim 15, and further on McKelroy in view of BRUNET also discloses:
wherein: 
the bushing comprises 
a first channel extending along the outer surface of the bushing; 
the first channel is connected with the bores; 
the crosshead comprises 
a second channel extending along the inner surface of the crosshead; 
the second channel is connected with the second fluid passage; and 
the first channel and second channel are at least partially aligned to collectively form 
a third fluid passage fluidly connecting the bores and the second fluid passage (One skill in the art would arrive at the claimed limitation when incorporating BRUNET into McKelroy).

With regard to claim 17, McKelroy in view of BRUNET disclose the apparatus according to claim 16, and further on McKelroy in view of BRUNET also discloses:
wherein the third fluid passage comprises a substantially oval cross-section (One skill in the art would arrive at the claimed limitation when incorporating BRUNET into McKelroy).

With regard to claim 18, McKelroy in view of BRUNET disclose the apparatus according to claim 16, and further on McKelroy in view of BRUNET also discloses:
wherein: 
the outer surface of the bushing is curved; 
the inner surface of the crosshead is curved; 
the first channel extends circumferentially along the outer surface of the bushing; and 
the second channel extends circumferentially along the inner surface of the crosshead (One skill in the art would arrive at the claimed limitation when incorporating BRUNET into McKelroy).

With regard to claim 19, McKelroy (Figs. 1 and 4-5) disclose:
An apparatus (crosshead and connecting rod assembly 10 for a plunger pump 12: Fig. 1) comprising:
a crosshead assembly (10) for a reciprocating pump (12
wherein the crosshead assembly (10) comprises: 
a crosshead (26) slidably disposed within a housing of the reciprocating pump (12) and comprising: 
a first crosshead surface slidably engaging the housing; 
a second crosshead surface; and 
a connecting rod (24) operatively connecting a crankshaft (20) of the reciprocating pump (12) with the crosshead (26) and comprising: 
a first connecting rod surface pivotably engaging the first crosshead surface; 
a second connecting rod surface pivotably engaging the crankshaft (20).

But McKelroy does not explicitly and/or specifically meet the following limitations: 
(A) a first fluid passage extending between the first and second crosshead surfaces; a second fluid passage extending between the first and second connecting rod surfaces, wherein the first and second fluid passages are connected and transfer a lubricant

However, regarding limitation (A) above, BRUNET (Figs. 1-1A and 4) discloses a similar crosshead (13) and connecting rod (16) assembly for positive displacement pump (10). Said crosshead (13) and connecting rod (16) assembly have a lubricant manifold comprising a first fluid pathway therein, a housing comprising a second fluid pathway therein, wherein the second fluid pathway is in fluid communication with the first fluid pathway, at least one crosshead slide arranged within the housing, wherein the crosshead slide comprises a third fluid pathway, and wherein the third fluid pathway is in fluid communication with the second fluid pathway; a crosshead configured to reciprocate within the at least one crosshead slide, wherein the crosshead comprises a fourth fluid pathway therein, wherein the fourth BRUNET [0007, 0041-0047]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of McKelroy incorporating fluid passages within the crosshead and connecting rod assembly as taught by BRUNET to reduce friction, reduce friction-related heat, remove particulate matter, and, thereby, improve the life and/or minimize failure of such apparatus or one or more of its components (BRUNET [0006]).

With regard to claim 20, McKelroy (Figs. 1 and 4-5) disclose:
An apparatus comprising (Please follow similar limitations as in claims 1 and 19 above):
a reciprocating pump comprising: 
a housing comprising: 
an inner housing surface; 
an outer housing surface; and 
a fluid port extending between the inner and outer housing surfaces; 
a crankshaft; and 
a crosshead assembly comprising: 
a crosshead slidably disposed within the housing and comprising: 
a first crosshead surface slidably engaging the inner housing surface; 
a second crosshead surface; and 
a connecting rod operatively connecting the crankshaft with the crosshead, 
wherein the connecting rod comprises: 
a first connecting rod surface pivotably engaging the first crosshead surface; 
a second connecting rod surface pivotably engaging the crankshaft.

But McKelroy does not explicitly and/or specifically meet the following limitations: 
(A) a first fluid passage extending between the first and second crosshead surfaces, wherein the fluid port and first fluid passage are fluidly connected; a second fluid passage extending between the first and second connecting rod surfaces, wherein the first and second fluid passages are fluidly connected, and wherein the fluid port and the first and second fluid passages transfer a lubricant

However, regarding limitation (A) above, BRUNET (Figs. 1-1A and 4) discloses a similar crosshead (13) and connecting rod (16) assembly for positive displacement pump (10). Said crosshead (13) and connecting rod (16) assembly have a lubricant manifold comprising a first fluid pathway therein, a housing comprising a second fluid pathway therein, wherein the second fluid pathway is in fluid communication with the first fluid pathway, at least one crosshead slide arranged within the housing, wherein the crosshead slide comprises a third fluid pathway, and wherein the third fluid pathway is in fluid communication with the second fluid pathway; a crosshead configured to reciprocate within the at least one crosshead slide, wherein the crosshead comprises a fourth fluid pathway therein, wherein the fourth fluid pathway is in fluid communication with the third fluid pathway, wherein the crosshead comprises a BRUNET [0007, 0041-0047]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of McKelroy incorporating fluid passages within the crosshead and connecting rod assembly as taught by BRUNET to reduce friction, reduce friction-related heat, remove particulate matter, and, thereby, improve the life and/or minimize failure of such apparatus or one or more of its components (BRUNET [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0087503 A1 – CHUNN [Wingdings font/0xE8] Fig. 3B; [0029]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747